PER CURIAM,"
Oil the case made, the contract by the Citizens’ National Bank of Beaumont, under which it advanced the money to pay the composition to creditors in the bankruptcy of E. N. Brown, was illegal, because a part of the consideration thereof was that the bank’s debt against the bankrupt should be paid in full, notwithstanding the composition.
Solinsky was a party to the illegal contract, and therein agreed as a part of the inducement that he would return to the bank the amounts received by him under the composition as one of the creditors of the bankrupt, Brown. The present suit, being one to recover from Solin-sky the amounts received by him under the composition, is clearly a suit to recover moneys knowingly advanced under an illegal contract.
The.judgment of the Circuit Court is therefore affirmed.